DETAILED ACTION
This action is responsive to the Applicant’s response filed 2/28/2022.
As indicated in Applicant’s response, claims 1, 5-9, 12-17, 20 have been amended, claims 2, 10, 18 cancelled, and claims 21-23 added.  Claims 1, 3-9, 11-17, 19-23 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-9, 11-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
A building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
	(i) store a building graph including a capability of an entity in the building graph, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes including a first node representing the entity of the building, a second node representing a capability set, and a plurality of third nodes representing capabilities of the capability set, the capabilities including the capability,
	(ii) the plurality of edges representing relationships between the entity of the building, the capability set, and the capabilities, wherein the first node of the plurality of nodes representing the entity is linked via a first edge of the plurality of edges to the second node of the plurality of nodes representing the capability set, wherein the second node representing the capability set is related via a plurality of third edges of the plurality of edges to the third nodes representing the capabilities;
	(iii) receive a request for the capability of the entity from a system component that operates based on data associated with the entity;
	identify, based on the building graph, that the entity has the capability by identifying the first edge relating the first node to the second node and identifying one particular edge of the plurality of third edges relating the second node to one particular third node of the plurality of third nodes representing the capability; and provide the capability for the entity to the system component responsive to identifying that the entity has the capability.
(as recited in claims 1, 9, 17)
Park et al, USPubN: 2018/0238575, discloses a building management system equipped with a building database and automation enabling an user’s query to seek entity such as HVAC, lighting, security, fire alarm subsystem, where the HVAC devices (evaporator, burner, chiller, air handlers, pumps, fans, boiler, heat exchanger etc. ) constitute functional elements that interrelate with each other in relation to entities like floors, locations, spaces in the building and serve as candidate building parts for a Customer Building Configuration via a Configuration Service API via which search result, lookup, ranked sets or query reports can be obtained for a requested configuration service, where inputs thereto utilize descriptive model standards/schemas such as JSON per a REST API methodology, where forming the CBC includes receiving relationships identifiers (locatedIn, hasFloor, isPartof hasSensor, "is-a", hasPart, hasPoint) between floor entities, building spaces, entities or equipment entities or supervisor control entities, the latter as control app linkable via relationships to Point, Input, Output, endpoints units.  
Park’s use of control app as a form of functional entity or set having relationships to sub-set elements like Point, Input, Output, Endpoints based on JSON standard schema (per a REST API) as one entity input to form a user service configuration cannot be same as traversing a building entities graph for identifying, that the entity has the capability by identifying – as in (ii) - a first edge relating a first node to a second node and identifying one particular edge of the plurality of third edges relating the second node to one particular third node of the plurality of third nodes which include the capability, such that the identified capability for the entity can be provided to a system component – as in (iii) - responsive to a request by the system component for identifying that the entity has the capability, the system component purported to operate the capability, where the capability is contained among the capability set, and a plurality of third nodes representing capabilities of the capability set, the capabilities including the capability of an entity in the building graph as in (i)
	Knight et al, USPubN: 2020/0412810, discloses building graph having first nodes representing a entities such as floor, suite or room, HVAC devices and second node types representing a capability asset or actor operating on devices, thermostat, sensor, and edge representing action to be performed by the actor on entities, in form of a device/asset action - thermostat action - or controller command to a VAV or HVAC device as one building/floor entity for performing measurement or controlling temperature or air flow, in the scope of heating, ventilation, conditioning, which can be viewed as capability performed by the entity or acted by other entities for the entity, where the relationships can be defined as “SERVED BY” “MADE BY” “LOCATED IN” labels set between entities of the building and a capability node such as actuator, controller, air handler, alarm device.  The building graph in Knight does not show a plurality of nodes and a plurality of edges, according to a topology having a first node representing the entity of the building, a second node representing a capability set, and a plurality of third nodes representing capabilities of the capability set, the capabilities including the capability of an entity in the building graph – as in (i) - such that relationship edges include relationships between the entity of the building, the capability set, and the capabilities, wherein the first node of the plurality of nodes representing the entity is linked via a first edge of the plurality of edges to the second node of the plurality of nodes representing the capability set, where the second node representing the capability set is related via a plurality of third edges of the plurality of edges to the third nodes representing the capabilities as in (ii) such that determination that the entity has the capability can be made by 
	Li et al, USPubN: 2019/0289038, Pannu et al, USPubN: 2006/0248573, Mathew et al, USPN: 7,822,708 and Nagar et al, USPN: 8,738,414 are recited for demonstrating  that capabilities to perform between entities of a HVAC network of components and building functional equipment respective to floor, locations can be performed from commands and message passing along the nodes representing this HVAC network, hence, fail to teach the configuration of entity node (first node), capability set node (second node) and plural capabilities nodes (third node) as in (i); nor do these references disclose identifying that an building graph entity has a capability from a process of linking edge(s) joining first node to second node, edge(s) joining second node to edges of the third nodes as per (ii) and (iii).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 11, 2022